IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,315-02


                      EX PARTE JOHNATHAN LEE WOOD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1323123B IN THE 8TH DISTRICT COURT
                             FROM HOPKINS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child and sentenced to life in prison.

        Applicant contends that he was denied his right to a direct appeal of the conviction through

no fault of his own. See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98
S.W.3d 700 (Tex. Crim. App. 2003). Trial and appellate counsel have provided affidavits. The trial

court has entered findings of fact and recommends that a late appeal be granted. The findings and
                                                                                                       2

recommendation are supported by the habeas record and applicable law.

        Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of

conviction in Cause No. 1323123 from the 8th District Court of Hopkins County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion,

the trial court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to

be represented by counsel, the trial court shall immediately appoint an attorney to represent

Applicant on direct appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: September 12, 2018
Do not publish